Title: To George Washington from John Stark, 8 September 1780
From: Stark, John
To: Washington, George


                        
                            Camp 8 September 1780
                        
                        agrebel to your Exceline Requst I Send you my opinon of what we ought to Do for the Preservastion of the
                            Counteray this fall and winter
                        Qs. to what objict our attention ought to be Directed this fall and winter.
                        An. to Tray to Recrueat as maney of the Soldires that is Now in the fild as Can be ingeaged ether for the war
                            or for one year from the first of Janery Nixt and in Case the Second Divishen of the french fleet shuld arive to Push with
                            all our force against New york—Shuld that Not be the Case to Keep as Near to the Enemey as our Sircomstances will admit
                            of so as to Prevent thim from geting aney Soplayes from the Contray.
                        
                            Qly Whither we ought to Send aney Part of the armey to the Southward.
                        an. as the armey at Present Do not amount to maney more then that of the Enemey and Still a Expecttion of a
                            Second Divishon of the french fleat I do Not think it advisibl to Detach aney Part of it. I am your Exceelence
                            most obedant Humbel Ser. 
                        
                            John Stark

                        
                    